In this case order was made on October 19th, 1933, overruling motion to quash alternative writ and suggesting that amendment be made to the alternative writ. The amendment was made as suggested and, thereafter, answer was filed to the writ as amended. Demurer was filed to the answer. The answer has been examined and found insufficient to allege facts constituting a defense and also failing to allege facts to show a compliance with the alternative writ.
Questions of law involved here have been repeatedly discussed by this Court and it can serve no useful purpose to repeat here what has heretofore been enunciated as the law applicable to such matters.
The demurrer to the answer and return to the amended alternative writ is sustained on the ground that no defense to the full performance of the commands of the alternative writ has been shown thereby. But, in view of the allegations of the answer which show that the City of St. Petersburg *Page 397 
is now in process of attempting to refund all of its bonded debt, negotiations for which have been completed to the extent of securing the agreement of 80 per cent of its bond holders to a plan of refunding, and in view of the facts set up in the answer which demonstrate the impossibility of the city's being able to pay all of its matured debts as to matured and maturing principal during the fiscal year which is covered by the budget to which this particular writ of mandamus is directed, the Court will grant the relator's motion for a peremptory writ of mandamus at the present time to the extent only of ordering payment of unpaid past-due interest and interest to fall due during the fiscal year covered by the particular budget to which the alternative writ of mandamus is directed in this case, leave being hereby given to the relator to so amend the amended alternative writ as to provide for a special tax levy for relator's benefit to pay such past due and unpaid interest and interest to come due during the current fiscal year, the matter of a peremptory writ for principal being deferred until such time as the Court can be advised whether or not the city's refunding program can be carried through to a successful conclusion, or the improbability of such a program being successfully concluded apears.
Demurer to answer and return to alternative writ of mandamus sustained. Motion for peremptory writ of mandamus granted in part, with leave to relator to amend alternative writ of mandamus to conform.
DAVIS, C. J., and WHITFIELD, ELLIS, TERRELL and BUFORD, J. J., concur.
  BROWN, J., absent and not participating because of illness. *Page 398
                   FINAL JUDGMENT IN MANDAMUS.